DETAILED ACTION
I.	Claims 9-11 have been cancelled.
II.	Claims 1-8 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/KR2017/011572, International Filing Date: 10/19/2017, which claims foreign priority to 10-2017-0045056, filed on 04/07/2017.
                              Examiner’s Statement of Reasons for Allowance
Claims 1-8 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 07/20/2021.
The cancellation of claim 9-11 give cause for the previous 35 U.S.C. 101 rejection of said claims to be hereby withdrawn.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 6, generally, the prior art of record, United States Patent Application Publication No. US 20060204003 A1 to Takata et al. which shows a cryptographic communication system and method; United States Patent No. US 9871772 B1 to Weinstein et al. which shows a cryptographic system for secure command and control of remotely controlled devices; United States Patent No. US 8862879 B2 to Lerner which shows a method and apparatus for efficient and secure italicized claim elements (i.e., claim 1: “wherein the transmitting device generates, by using the authentication key, an encryption list having a plurality of encryption keys according to a rule agreed with the receiving device, selects an in-use encryption key that is selected from the plurality of encryption keys in the encryption list according to a predetermined rule, and encrypts a transmission data to be transmitted to the receiving device with the in-use encryption key, wherein the receiving device generates a decryption list having a plurality of decryption keys on receiving the encrypted transmission data, selects one of the plurality of decryption keys in the decryption list according to the predetermined rule, and decrypts the transmission data with the selected decryption key”, claim 6: “generating, by using the authentication key, an encryption list having a plurality of encryption keys according to a rule agreed with the receiving device; selecting an in-use encryption key from the plurality of encryption keys to encrypt a transmission data; and transmitting encrypted transmission data to the receiving device”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431